                                                           -============::=:::::==-7
                                                            USDCSDNY
                                                           I DOCUMENT
                                                               !·, 1:cTRONICALLYFll,ED
UNITED STATES DISTRICT COURT
                                                           ji•,,
SOUTHERN DISTRICT OF NEW YORK
                                                           L_~'-~.'4\~]~
                                                                     If:   ~--~

                                                 X


UNITED STATES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
             . - v. -                                     OF FORFEITURE/
                                                          MONEY JUDGMENT
TORREN STUBBS,
                                                          Sl 18 Cr. 284 (JSR)
                         Defendant.
                                 -   -   -   -   X


             WHEREAS,    on or about November 7,                       2018,    TORREN STUBBS

(the   "defendant"),      was    charged         in       an       one-count         Superseding

Indictment, Sl 18 Cr. 284 (JSR)              (the "Indictment"), with narcotics

conspiracy, in violation of Title 21, United States Code, Section

841 (b) (1) (B)   (Count One);

             WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States, pursuant to Title 21, United States Cods, Section 853, of

any and all property constituting, or derived from,                                 any proceeds

obta·ined,    directly    or   indirectly,           as    a       result      of   the   offense

charged in Count One of the Indictment and any and all property

used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of,                 the offense,               including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;

              WHEREAS,   on or about October 11,                       2019,    the defendant

pled guilty to Count One of the Indictment,                                pursuant to a plea
·agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit to the United States, pursuant to Title 21,

United States       Code,    Section       853:     (i)    a   sum of money equal          to

$16,000    in     United States         currency,     representing        the     amount   of

proceeds traceable to the commission of the violation charged in

Count One of the Indictment that the defendant personally obtained;

             WHEREAS, the defendant consents to the entry of a money

judgment     in    the    amount    of    $16,000         in   United    States     currency

representing       the    amount    of    proceeds         traceable     to   the    offense

charged    in     Count     One    of    the   Indictment         that    the     defendant

personally obtained; and

                WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                  the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States       of America,          by its     attorney Geoffrey S.             Berman,

United States Attorney, Assistant United States Attorney,                             SAMUEL

L. RAYMOND of counsel, and the defendant, and his counsel, LARRY

SHEEHAN, Esq., that:
             1.   As a result of the offense charged in Count One of

the   Indictment,   to     which      the     defendant        pled    guilty,   a    money

judgment in the amount of $16,000 in United States currency (the

"Money Judgment"),       representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant     personally      obtained,          shall    be    entered    against      the

defendant.

             2.   Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal      Procedure,       this         Consent          Preliminary     Order       of

Forfeiture/Money Judgment           is     final     as   to the defendant,          TORREN

STUBBS, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

             3.   All    payments        on    the    outstanding       money    judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail          to    the      United States Attorney's           Office,

Southern     District    of    New       York,       Attn:     Money    Laundering      and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

             4.   The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
Fund,      and    the     United       States    shall    have     clear    title     to    such

forfeited property.

                 5.      Pursuant to Title 21,            United States Code,         Section

853 (p),    the        United States       is    authorized to         seek forfeiture        of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal         Procedure,        the    United       States     Attorney's     Office       is

authorized to conduct any discovery needed to identify, locate or

dispose          of      forfeitable        property,           including      depositions,

interrogatories,               requests    for   production       of   documents      and   the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order of                 Forfeiture/Money Judgment,            and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of    the     Court     shall    forward        three

certified             copies      of     this     Consent        Preliminary        Order     of

Forfeiture/Money               Judgment    to    Assistant       United    States    Attorney

Alexander         J.     Wilson,       Co-Chief     of    the     Money•    Laundering       and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
           9.   The   signature   page   of   this   Consent       Preliminary

                                               '
Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


                                                       Ir, I I I /, c
By:
      SAMUELL. RAYMND
      Assistant United States Attorney
                                                     ~
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-6519


TORREN STUBBS


By:                                                  /o ~J!19
                                                     DATE



By:                                                   ( tJ--1/-lf
                                                     DATE




SO ORDERED:           ,,-!!}
                                               ~.~[-]'{-JO
HONORABLE J ~ K O ~                                  DATE
UNITED STATES DISTRICT JUDGE
